Woodward, J. (dissenting):
The purpose of the statute is to bring to the attention of the Department of Agriculture any case of infectious disease *303among cattle, through the agency of veterinarians, and the evidence in this case clearly establishes that the defendant has disregarded his duty because so far as his action was concerned the cattle were to be deemed infected because he said they were, and it seems obvious that his conduct was not such as to justify any strained effort to relieve him of the penalties he has incurred,
Lyon, J., concurred.
Judgment and order reversed and complaint dismissed, with costs.